Citation Nr: 1422608	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-34 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right foot claw toe deformity.

2.  Entitlement to a rating in excess of 10 percent for right foot neuropathy.

3.  Entitlement to increased staged ratings for left knee traumatic arthritis status-post (s/p) partial patellectomy and total knee replacement (TKR) (left knee disability), currently rated 10 percent prior to December 2, 2009; 100 percent from December 2, 2009; and 60 percent from March 1, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty from May 1956 to May 1979.  He died in April 2013.  The appellant is the Veteran's surviving spouse, for whom the Court of Appeals for Veteran Claims (Court) granted a motion to substitute parties in June 2013.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an RO hearing in December 2010.  

In August 2012, the Board denied increased ratings for the right foot disabilities at issue.  Pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court issued an August 2013 Order, vacating the Board's decision and remanding the matters for action consistent with the terms of the Joint Motion.

The August 2012 Board decision also remanded the claim for increased ratings for the left knee disability.  As discussed below, this issue on appeal has been incorrectly deemed resolved by the Agency of Original Jurisdiction (AOJ), but the issue remains in appellate status.  The Board shall accordingly remand the issue for completion of proper procedures and adjudication at the AOJ.

The August 2012 Board decision also included a remand of the additional issue of entitlement to service connection for a cervical spine / neck disability.  Subsequently, an April 2013 RO rating decision awarded service connection for the claimed cervical spondylosis; this was a full grant of that issue and the service connection issue is no longer in appellate status and is not before the Board.

Finally, the Joint Motion directs attention to the following matter: "a copy of Appellant's Motion to Substitute Parties should also be associated with the claims file, along with a copy of the Court's June 19, 2013 Order granting the Motion to Substitute Parties.  In Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012), the Federal Circuit held that a party's motion to substitute a deceased veteran before the Courts constitutes an informal claim for accrued VA benefits."  The referenced claim of entitlement to accrued benefits has not been adjudicated at the RO and prepared for appellate review, and the Board lacks jurisdiction over these matters at this time.  This matter is hereby referred to the RO for appropriate action, including initial adjudication of the referenced claim of entitlement to accrued benefits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to increased ratings for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time was the Veteran's right foot claw toe deformity manifested by marked contraction of the plantar fascia with dropped forefoot, all toes as hammer toes, very painful callosities, or marked varus deformity.

2.  The Veteran's right foot neuropathy was reasonably shown throughout the appeal period to result in impairment approximating moderate incomplete paralysis of the internal popliteal nerve; severe incomplete paralysis is not shown at any time.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's right foot claw toe deformity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code (Code) 5278 (2013).

2.  A rating of 20 percent (but no greater) is warranted for the Veteran's right foot neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By July 2006 and October 2007 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist in obtaining, as well as his responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed the Veteran of disability rating and effective date criteria.

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file and the appellant has not identified any pertinent evidence that remains outstanding. 

The RO arranged for VA examinations in August 2006, April 2007, and June 2010.  Those examinations are adequate as the examiners expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues addressed on the merits in the following decision.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

An August 2005 private outpatient treatment record notes that the Veteran complained of radicular symptoms going down his right leg past his ankle and involving all of his toes.  He reported no falls, and he could walk a mile or more with no change in pain.  While standing did not present a problem, his symptoms were aggravated by sitting.

A September 2005 private outpatient treatment record notes that the Veteran had good strength on motor examination (5/5) in the gastrosoleus, extensor hallucis longus, anterior tibialis, quads, hamstrings, and iliopsoas.  Sensation to light touch was intact with exception of an old shrapnel wound over the distal medial portion of the right lower leg.  Reflexes were symmetric with no evidence of abnormal clonus.  A later September 2005 private outpatient treatment record notes that the Veteran's EMG findings were consistent with acute right-sided lumbosacral radiculopathy. 

A January 2006 private outpatient treatment record notes that the Veteran reported neuropathic pain due to an old injury of the right lower extremity. 

On August 2006 VA peripheral nerves examination, the Veteran reported that he had been having chronic pain syndrome and had been fitted with a special shoe and ankle foot orthosis (AFO) brace.  Although he took medications, the pain still kept him up at night and was of a dull and aching nature.  He had occasional swelling or changes in redness and he reported the foot was worse when walking on it.  There was pain on the bottom of the foot and numbness over the top of the foot, which made it difficult for him to walk and sleep.  The examiner noted that there was some mild atrophy at the foot in the intrinsic muscles, more affecting the posterior tibial area with an abnormal extensor digitorum brevis muscle and some question as to minor atrophy of the tibialis interior muscle.  There was evidence of hyperesthesia and allodynia over the bottom of the foot, with decreased sensation to pinprick of the top of the foot.  The Veteran had very little movement (2-3/5 strength at best in dorsiflexion), and was "unable to invert, evert, dorsiflex the foot or toes for me on the right."  Ankle reflexes were absent bilaterally.  The Veteran had a "little bit" of an antalgic gait with the AFO, with difficulty standing on the right foot, but was able to do so.  He had a neuropathy affect of the right tibial and peroneal nerves with causalgia or type 2 complex regional pain syndrome affecting the tibial nerve.

On August 2006 VA joints examination, the examiner noted that the Veteran reported constant pain in the right foot and very definite muscle weakness with regard to inversion and eversion.  There was no significant thigh atrophy but there was some atrophy in the calf.  He had adequate flexion and extension power of the foot and ankle but was very limited with regard to eversion and inversion movements of the foot.  He had excellent extensor power but only fair flexor power.  The Veteran had severe pain in the ankle and foot with diminished sensation to light touch.  There was no gross deformity of the ankle and no evidence of effusion or crepitation.  There was functional impairment with any activity involving standing and walking.  He could not run or jump, and he had difficulty crouching, stooping, or squatting.  There was no indication of instability or incoordination, and fatigability and lack of coordination appeared to be secondary factors.  The Veteran had multiple claw toe deformities of the right foot which resulted in abnormal pressure on the plantar aspect of the tips of the toes, which made standing and walking uncomfortable.  He was treated with tenotomy which reduced the claw toes, and he was noted to have residual claw toe of the fifth toe only.  He had active extensor power in the first and fifth toes, with minimal flexion power of all toes, and extensor power of the second, third, and fourth toes was not demonstrable.  The examiner noted that there was no evidence of any significant disability or functional impairment due to the residuals of claw toes at that time. 

An April 2007 VA neurological consultation report notes that the Veteran had 2+ reflexes in both ankles and downgoing bilateral plantar response.  Motor strength was 5/5 in the lower extremities.  Examination was intact to light touch, temperature, and proprioception, but there was decreased vibratory sensation in the right lower extremity. 

On June 2007 private treatment, the Veteran complained of bilateral lower extremity pain radiating down to the bilateral ankles which was getting worse.  Examination revealed 5/5 motor strength in the lower extremities, except for right plantar flexion which was 4/5.  No gross sensory deficits were noted.

In an October 2007 statement, the Veteran reported that he had extreme pain, his whole ankle was frozen, and he had limited range of motion (which caused him to lose his balance and fall).  He noted that he had to wear a brace, he could not flex his toes, and he had numbness, tingling, and extreme pain; there were many nights that he could not sleep. 

On April 2008 VA treatment, the Veteran's foot examination was within normal limits as to sensation. 

On November 2008 VA treatment, the Veteran reported chronic pain in the right foot up to the mid-shin, with a pins and needles sensation.  Strength was 5/5 in the lower extremities.

At a December 2010 Decision Review Officer (DRO) hearing, the Veteran testified that he took medications for his right lower extremity neuropathy. 

On June 2010 VA neurological examination, the Veteran's deep tendon reflexes were equal and physiologic with intact sensorium.  Gait, stance, and coordination were within normal limits.  The assessment was posttraumatic neuropathy with a minimal degree of functional impairment and limitation of ability to perform activities of daily living.

Right claw toe deformity 

The Veteran's right claw toe deformity is rated 20 percent under Code 5278.  Where the condition has all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, a 20 percent rating is warranted for unilateral disability.  Where there is marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, very painful callosities, and marked varus deformity, a 30 percent rating is warranted for unilateral disability.  38 C.F.R. § 4.71a, Code 5278.

The evidence of record does not show that the Veteran's right claw toe deformity met or approximated the criteria for the next higher (30 percent) rating at any time during the appeal period.  Notably, he underwent surgical correction to the toes of the right foot, leaving only the fifth toe as a hammer toe.  The August 2006 VA examiner noted that there was no evidence of any significant disability or functional impairment due to the residuals of claw toes at that time.  Additionally, marked contraction of the plantar fascia, painful callosities, and varus deformity are not shown.  Accordingly, a rating in excess of 20 percent under Code 5278 is not warranted at any time during the appeal period. 

The Board has considered whether this disability could warrant a rating higher than 20 percent under any other Diagnostic Code.  As there is no evidence of flatfoot (Code 5276) or malunion or nonunion of the tarsal or metatarsal bones (Code 5283), the Diagnostic Codes for these disabilities would not apply to this claim.  Additionally, the Board notes that 10 percent is the maximum rating under the other Codes applicable to foot disabilities (5277 for bilateral weak foot, 5279 for metatarsalgia, 5280 for hallux valgus, 5281 for hallux rigidus, and 5282 for hammer toe).  As discussed below (in the discussion of consideration of an extraschedular rating), the Board finds that any aspect of impairment of motion or strength in the toes that may arguably not be fully contemplated by the rating under Code 5278 is not shown to manifest in moderate or greater disability to warrant a separate rating under Code 5284 for other foot injuries.  Accordingly, rating the disability under these other Diagnostic Codes would not benefit the appellant.

Right lower extremity neuropathy

The Veteran's right lower extremity neuropathy has been rated 10 percent, under Code 8521 (for mild incomplete paralysis of the internal popliteal nerve).  Incomplete paralysis of the internal popliteal nerve warrants a 20 percent rating when moderate and a 30 percent rating when severe.  Complete paralysis manifested by plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished, no muscle in sole can move, lesions of the nerve high in the popliteal fossa, and plantar flexion of the foot lost warrants a maximum 40 percent rating.  38 C.F.R. § 4.124a, Code 8521.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words, "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

At the outset the Board notes that the Veteran was service-connected for status post gunshot wound of the right leg with malunion (formerly including muscle loss and nerve injury, now rated separately) rated 40 percent.  As suggested by this characterization, the Veteran's muscular impairment of the right leg, ankle, and foot (including use of an AFO brace) was separately rated and not on appeal before the Board.  Accordingly, the Board will look to the neurological symptoms that were separately rated under Code 8521 for neuropathy. 

The Board notes the Veteran's August 2005 complaints of radicular symptoms going down his right leg past his ankle and involving all of his toes and his January 2006 reports of neuropathic pain of the right lower extremity.  The Board further notes the findings on August 2006 VA examination including pain on the bottom of the foot and numbness over the top of the foot, some mild atrophy at the foot in the intrinsic muscles affecting the posterior tibial area with an abnormal extensor digitorum brevis muscle and some question as to minor atrophy of the tibialis interior muscle, evidence of hyperesthesia and allodynia over the bottom and top of the foot with decreased sensation to pinprick, very little movement (2-3/5 strength at best in dorsiflexion) without inversion or eversion, and absent ankle jerk.  The August 2006 VA peripheral nerves examination included findings of constant pain in the right foot and "very definite muscle weakness with regard to the function of the ankle and the foot," very limited eversion and inversion movements of the foot, and severe pain in the ankle and foot with diminished sensation to light touch. The Board also notes the Veteran's reports in an October 2007 statement of extreme pain, frozen ankle, and limited range of motion (which caused him to lose his balance and fall).  Finally, the Board notes the assessment on June 2010 VA neurological examination of posttraumatic neuropathy with a minimal degree of functional impairment and limitation of ability to perform activities of daily living.  The Board finds no reason to question these findings, and finds that they reasonably reflect that the Veteran had the symptoms reported throughout the appeal period.  As the symptoms described reasonably meet the schedular criteria for a 20 percent rating (moderate incomplete paralysis of the external popliteal nerve), the Board finds that such rating is warranted throughout the appeal period.

The Board finds that the pertinent symptoms shown reasonably reflect moderate incomplete paralysis of the external popliteal nerve, warranting a 20 percent rating.  The Board finds that the pertinent symptoms shown do not more nearly approximate severe incomplete paralysis of the external popliteal nerve.  The evidence most supportive of the appellant's claim for higher ratings is presented in the August 2006 VA examination report.  The Board has considered the shown numbness over the top of the foot contributed to making it difficult to walk and sleep, some "mild" atrophy at the foot in the intrinsic muscles, "some question as to minor atrophy" of the tibialis interior muscle, hyperesthesia and allodynia over the bottom of the foot, and decreased sensation to pinprick of the top of the foot.  The Board notes that that the Veteran had dorsiflexion strength of no more than 2 or 3 out of 5 and was "unable to invert, evert, dorsiflex the foot or toes."  The Board notes that the Veteran's ankle reflexes were absent (this was bilateral and thus perhaps not specific to the pertinent nerves of the right lower extremity).  The Board notes that the Veteran had active extensor power in the first and fifth toes but not in the other toes, and had a minimal degree of flexion power in all toes.  The Veteran was able to stand on the right foot, albeit with difficulty, and with his special shoe was walking with "a little bit" antalgic gait.  Constant pain and severe pain with regional pain syndrome and muscle weakness were involved in the Veteran having diminished "fair" flexor power but he still had "excellent" extensor power for the right foot; his eversion and inversion movements of the right foot were "very limited" but his flexion and extension power were "adequate."  These factors, together with diminished sensation to light touch, caused functional impairment with any activity involving standing and walking, preventing running or jumping, and causing difficulty with crouching, stooping, or squatting.

Before and after the August 2006 report, the Veteran's reflexes in the lower extremities were repeatedly shown to be normal, strongly suggesting that no chronic loss of reflex response is associated with the right lower extremity neurological deficits.  Evidence following the August 2006 report presented a depiction of the pertinent impairment over time that showed continuing subjective complaints of pain and difficulty with movement and balance, but with objectively medically shown intact and normal sensation except for vibratory sensation, normal lower extremity motor strength except for "4/5" on plantar flexion.  The June 2010 VA neurological examination report clearly shows that the Veteran was found to have intact sensorium, normal reflexes, normal gait, normal stance, normal coordination, and only a minimal degree of functional impairment and limitation of ability to perform activities of daily living associated with the posttraumatic neuropathy.

After careful consideration of the above factors, the Board is unable to find that the Veteran's chronic right foot neuropathy manifested in "severe" incomplete paralysis or greater impairment, and accordingly no rating in excess of 20 percent was warranted under the applicable rating criteria.

The Board has considered the Veteran's complaints as reported in the medical records as well as his and the appellant's testimony in support of this appeal.  The Veteran was certainly competent to report symptomatology which he experienced.  However, to the extent that it is argued that the Veteran's complaints warranted higher ratings, the Board believes that the objective findings by trained medical personnel who had the opportunity to observe and examine the Veteran, as well as listen to his subjective complaints, affords a more accurate basis for determining the resulting disability picture for purposes of assigning disability ratings.  As discussed above, the criteria for ratings in excess of those currently assigned (following the Board's award of a 20 percent rating for right foot peripheral neuropathy) have not been met.  The preponderance of the evidence is against higher ratings than those assigned and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of right foot claw toe deformity or neuropathy, but greater degrees of these disabilities are not shown.  Comparing the described manifestations of the Veteran's right lower extremity neuropathy and the respective associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the disability, and consequently those criteria are not inadequate.  All of the Veteran's symptoms of neuropathy (and related functional impairment) are contemplated and encompassed in the ratings describing degrees of paralysis of the affected nerve; as discussed above, the definition of incomplete paralysis in the rating criteria contemplates sensory involvement.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria so as to render those criteria inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary with regard to the neuropathy issue.  Referral for consideration of an extraschedular rating pertaining to the neuropathy rating is not necessary.  38 C.F.R. § 3.321(b).

With regard to the right foot claw toe deformity, the Joint Motion directs the Board's attention to the need to "discuss the favorable findings of 'minimal flexion of all toes' and lack of extensor power of the second, third and fourth toes noted at the August 2006 VA examination" and whether "these symptoms are contemplated under schedular criteria for Diagnostic Code (DC) 5278...."  In considering this, the Board recognizes that Diagnostic Code 5278 contemplates pain/tenderness, deformity, and contraction of the plantar fascia and toes.  To the extent that these rating criteria arguably do not contemplate the Veteran's impaired flexion and lack of extension power of multiple toes, such disability may be contemplated within the scope of the provisions of 38 C.F.R. § 4.71a, Code 5284 for "other" foot injuries.  Briefly, a compensable rating under Code 5284 is only warranted if the disability is at least moderate; the Board finds that diminished flexion of the toes and lack of extensor power of some of the toes is not shown by the evidence to manifest in a moderate level of disability warranting a separate compensable rating under Code 5284.

Assuming, for the sake of argument and for thorough consideration of the concern raised by the Joint Motion, that the impaired flexion and lack of extension power of toes is not contemplated by any applicable rating criteria, the Board turns to the next step of the Thun analysis: determining whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  In this case, the evidence did not indicate that any aspect of exceptional disability associated with the right foot disability was productive of marked interference with employment or frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating pertaining to the right foot claw toe deformity is not necessary.  38 C.F.R. § 3.321(b).

The Board has determined that a 20 percent rating for right foot claw toe deformity is warranted.  The preponderance of the evidence is against assignment of any further increased rating above 20 percent for right foot claw toe deformity.  The preponderance of the evidence is against the claim for a rating for right foot neuropathy in excess of 20 percent.  There is no doubt to be resolved, and further increased ratings are not warranted.

The Board notes that the above decision only addresses the appropriate ratings for the Veteran's service-connected right foot claw toe deformity and right foot neuropathy.  As noted above, service connection has also been established for status post gunshot wound of the right leg including muscle damage, rated 40 percent disabling.  The degree of impairment resulting from such separate disability is reflected in that separate rating and is not addressed by this decision.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by an appellant or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, a claim for TDIU was adjudicated by the RO during the pendency of this appeal in December 2006; the claim for TDIU was denied and has not been appealed to the Board.  There is no substantial indication that the appellant believes or contends that the Veteran was unemployable due to the disabilities involved in this appeal.  An unemployability claim has not been reasonably raised by the appellant or the record as part of this appeal.


ORDER

Entitlement to a rating in excess of 20 percent for right foot claw toe deformity is not warranted.  To this extent, the appeal is denied.

Entitlement to a rating of 20 percent (but no greater) for right foot neuropathy is warranted.  To this extent, the appeal is granted.


REMAND

The Board finds that a remand of the left knee increased rating issue is necessary to satisfy mandatory due process considerations.  As stated above, the appellant is the substitute claimant and has stepped into the shoes of the Veteran for the purposes of processing this appeal to completion.  A substitute claimant may submit additional evidence in support of a claim.  Similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record in substitution cases is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.

When this matter was previously before the Board in August 2012, it included the issue of entitlement to increased ratings for the service-connected left knee disability.  This issue was remanded by the Board.  During the processing of the remand, the AOJ issued an April 2013 rating decision awarding a 60 percent rating effective from March 1, 2011.  The April 2013 rating decision included a statement that: "This rating decision represents a full and final determination of this issue on appeal.  As such, this issue is considered resolved in full."

However, the Board must note that the increased rating appeal arises from an October 2006 RO rating decision associated with a June 2006 claim for benefits.  That is, the appeal period for this left knee increased rating claim begins significantly earlier than March 1, 2011.  The AOJ's award of an increased rating for a portion of the appeal period was not a full and complete grant of the claim on appeal.  Because the AOJ incorrectly determined that the issue was fully resolved, no further adjudication and no supplemental statement of the case has been issued addressing this matter after the August 2012 Board remand.  It thus appears that the AOJ has not fully adequately addressed the issue.  As it has not been withdrawn, it remains in appellate status; but it is not properly prepared for final appellate review at the Board at this time.  The Board must again remand this matter for issuance of a supplemental statement of the case addressing the issue to the extent it has not been granted.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record and readjudicate the issue of entitlement to increases in the staged ratings for left knee disability to the extent that such issue was not resolved by the partial grant awarded in the April 2013 rating decision.  The AOJ should furnish the appellant and her representative with a supplemental statement of the case and afford the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


